--------------------------------------------------------------------------------


Exhibit 10.2


June 21, 2007
 
Sequiam Corporation
300 Sunport Lane
Orlando, FL 32809
Attention: Mark Mroczkowski
 
Mr. Mark Mroczkowski
Mr. Nick VandenBrekel
c/o Sequiam Corporation
300 Sunport Lane
Orlando, FL 32809
 
Re: Notice under Agreement dated as of March 30, 2007 by and between Sequiam
Corporation and Biometrics Investors, L.L.C.
 
Dear Sirs:
 
Biometrics Investors, L.L.C., a Delaware limited liability company ("Lender"),
and Sequiam Corporation, a California corporation ("Borrower"), have entered
into that Agreement dated as of March 30, 2007 (the "Loan Agreement").  Terms
defined in the Loan Agreement are used with the same meanings in this
letter.  On June 15, Lender issued a notice of default under the Loan Agreement
("Notice of Default"), which Notice of Default identified Mr. Nick VandenBrekel
and Mr. Mark Mroczkowski as subordinate lenders ("Subordinate Lenders").
 
On June 20, Lender and Mr. Nick VandenBrekel entered into a letter agreement
regarding the purchase by Mr. VandenBrekel of the ownership interests in Lender,
in addition to other matters provided for in that agreement (the "June 20 Letter
Agreement").
 
This letter will evidence the agreement of Lender that, as long as Mr.
VandenBrekel is in full compliance with the terms of the June 20 Letter
Agreement, Lender will refrain from enforcing its rights under the Loan
Agreement with respect to the defaults which are identified in the Notice of
Default.  However, should Mr. VandenBrekel fail to perform his obligations under
the June 20 Letter Agreement, Borrower and the Subordinate Lenders agree that
Lender may elect to proceed against Borrower under the Loan Agreement without
prejudice, waiver or diminution of Lender's rights in any respect by reason of
Lender's agreement to refrain from enforcing those rights as provided in this
letter.
 
This letter will also evidence the agreement of Lender that, in the event that
Mr. VandenBrekel provides working capital to the Borrower as contemplated by the
June 20 Letter Agreement, such advances of working capital will not be construed
to violate the provisions of the Loan Agreement which restrict the Borrower from
obtaining financing other than the Loan.
 
Please sign and return the enclosed acknowledgement copy of this letter to
evidence the agreement of Borrower and the Subordinate Lenders that Lender's
present agreement to refrain from enforcing its rights under the Loan Agreement
will not prejudice Lender's subsequent exercise of its rights in the event that
Mr. VandenBrekel should fail to perform his obligations under the June 20 Letter
Agreement.
 
                              Sincerely yours,
 

 
BIOMETRICS INVESTORS, L.L.C., a Delaware limited liability company
By:   _____________________________________                                                             
Name: Roger Brown
Title: Manager



Accepted and agreed to the day and year first above written


SEQUIAM COROPRATION, a California corporation:
 
By:        ___________________________                                                    
Name:   ___________________________                                                         
Title:     ___________________________                                                       
         
 
___________________________                                                       
Name: Nick VandenBrekel
 
___________________________                                                       
Name: Mark Mroczkowski
   

   

cc:
Greenberg Traurig, P.A.

 
450 S. Orange Avenue, Suite 650

 
Orlando, FL 32801

 
Attention: Randolph Fields, Esq.

 
(407) 650-8472
